DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1 – 20 are rejected on the ground of nonstatutory double patenting over claims 1 - 18 of U. S. Patent No. 11,032,786 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1 – 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 11,032,786. Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 18 of the U.S. Patent No. 11,032,786. Specifically, the claims of U.S. Patent (11,032,786) are the same elements, same function, and same result as claims of present application. Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 1 – 20 of the present application is the same elements, same function, and same result as claims 1 - 18 of the U.S. Patent (11,032,786), specially, the independent claims 1, 7, and 14 of the present application is the same invention as the independent claims 1, 7, and 14 of the U.S. Patent (11,032,786).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently









For example;

Instant Application
U.S Patent 11,032,786           
1.  A method for end user device attachment and registration in a shared spectrum system, the method comprising:
registering, of an end user device by a spectrum access system, using an out-of-band spectrum upon successful attachment of the end user device with a shared spectrum access point using the out-of-band spectrum after unsuccessfully attempting to attach using a shared spectrum, wherein an attachment power of the out-of-band spectrum is greater than a shared spectrum system attachment power for unregistered end user devices; and
communicating, with the end user device, using at least the shared spectrum upon successful registration.

1.  A method for end user device attachment and registration in a shared spectrum system, the method comprising: attempting, by the end user device to attach to a shared spectrum access point, using a shared spectrum of a shared spectrum system at a defined attachment transmission power, wherein the defined attachment transmission power is for an unregistered device with a spectrum access system, which limits a transmission power useable by the unregistered end user device for attachment to the shared spectrum access point; upon unsuccessful attachment to the shared spectrum access point using the shared spectrum, attempting by the end user device to attach to the shared spectrum access point, using an out-of-band spectrum with an attachment power greater than the defined attachment transmission power of the shared spectrum, wherein the out-of-band spectrum is out-of-band with respect to the shared spectrum of the shared spectrum system; registering, by the end user device with the spectrum access system, using the out-of-band spectrum upon successful attachment with the shared spectrum access point using the out-of-band spectrum; and communicating, by the end user device, using at least the shared spectrum upon successful registration with the spectrum access system.




The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1, 7, and 14 of the U.S. Patent (11,032,786) is encompassed the claimed invention of the independent claims 1, 7, and 14 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (11,032,786).  
Furthermore, the dependent claim 2 of the present application are same function and same result as claim 4 of the U.S. Patent (11,032,786).
The dependent claim 3 of the present application are same function and same result as claim 5 of the U.S. Patent (11,032,786).
The dependent claim 4 of the present application are same function and same result as claim 6 of the U.S. Patent (11,032,786).
The dependent claim 5 of the present application are same function and same result as claim 1 of the U.S. Patent (11,032,786).
The dependent claim 6 of the present application are same function and same result as claim 1 of the U.S. Patent (11,032,786).
The dependent claim 7 of the present application are same function and same result as claim 1 or 7 of the U.S. Patent (11,032,786).
The dependent claim 8 of the present application are same function and same result as claim 4 of the U.S. Patent (11,032,786).
The dependent claim 9 of the present application are same function and same result as claim 5 of the U.S. Patent (11,032,786).
The dependent claim 10 of the present application are same function and same result as claim 13 of the U.S. Patent (11,032,786).
The dependent claim 11 of the present application are same function and same result as claim 1 of the U.S. Patent (11,032,786).
The dependent claim 12 of the present application are same function and same result as claim 1 of the U.S. Patent (11,032,786).
The dependent claim 13 of the present application are same function and same result as claim 2 of the U.S. Patent (11,032,786).
The dependent claim 14 of the present application are same function and same result as claim 14 of the U.S. Patent (11,032,786).
The dependent claim 15 of the present application are same function and same result as claim 2 of the U.S. Patent (11,032,786).
The dependent claim 16 of the present application are same function and same result as claim 10 of the U.S. Patent (11,032,786).
The dependent claim 17 of the present application are same function and same result as claim 11 of the U.S. Patent (11,032,786).
The dependent claim 18 of the present application are same function and same result as claim 17 of the U.S. Patent (11,032,786).
The dependent claim 19 of the present application are same function and same result as claim 5 of the U.S. Patent (11,032,786).
The dependent claim 20 of the present application are same function and same result as claim 13 of the U.S. Patent (11,032,786).

Claim Rejections - 35 USC § 103
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.		Claims 1, 5-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10,271,351) in view of Hamzeh et al. (US 2019/0120969).
Regarding claim 1, Wang teaches that a method for end user device attachment and registration in a shared spectrum system (Fig. 1 and column 1, lines 45 – column 2, lines 54). Wang teaches that registering, of an end user device by a spectrum access system, using an out-of-band spectrum upon successful attachment of the end user device with a shared spectrum access point using the out-of-band spectrum after unsuccessfully attempting to attach using a shared spectrum (Fig. 1, 5A, column 8, lines 1 – 39, claim 17, and column 11, lines 64 – column 12, lines 56, where teaches the grant request message may function as a registration of the UE/CPE device with the SAS, whereby the spectrum access system (SAS) stores/records all pertinent information associated with the UE/CPC device within a CBRS (citizens broadband radio services) log, …When registering with the SAS the UE/CPE device may provide pertinent information including, wherein registering involves attaching or requesting attaching and eNB is an access point for the UE, and without grant approval from SAS, UE applying new SAS grant for operation, and configuration message from a serving base station, the configuration message commanding the UE device to add or activate a secondary CC within a CBRS spectrum band, the UE supporting carrier aggregation of the primary CC and the secondary CC for uplink communications). Wang teaches that communicating, with the end user device, using at least the shared spectrum upon successful registration (Fig. 1, 5A, column 8, lines 1 – 39, claim 17, and column 11, lines 64 – column 12, lines 56, where teaches without grant approval from SAS, UE applying new SAS grant for operation, and configuration message from a serving base station, the configuration message commanding the UE device to add or activate a secondary CC within a CBRS spectrum band, the UE supporting carrier aggregation of the primary CC and the secondary CC for uplink communications). Wang does not specifically disclose the limitation “an attachment power of the out-of-band spectrum is greater than a shared spectrum system attachment power for unregistered end user devices”. However, Hamzeh teaches the limitation “an attachment power of the out-of-band spectrum is greater than a shared spectrum system attachment power for unregistered end user devices” (pages 25, paragraphs 240 - 245, Fig. 1, 5, and pages 10, paragraphs 120 – 123, where teaches while still allowing UE use of CBRS and macro-cellular spectrum within the exclusion zone, and further providing a series of zones outside of the exclusion zone (two such additional zones described herein, but more could be realized within the scope of this disclosure), which increasing allow the use of the band spectrum at greater distances, and higher transmitter powers, and the power level of beacon may thus be higher if the beacon is out of band for unregistered each station). It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to modify the Wang’s system as taught by Hamzeh, provide the motivation to achieve longer distance and more reliable communication link for operating UE in out-of-band (for instance, CBRS) with causing much interference since out-of-bands are usually not adjacent to the licensed bands. 
Regarding claim 5, Wang teaches that the shared spectrum access point registers with the spectrum access system (Fig. 1, 5A, column 8, lines 1 – 39, claim 17, and column 11, lines 64 – column 12, lines 56). 
Regarding claim 6, Wang teaches that the registering is done through the shared spectrum access point (Fig. 1, 5A, column 8, lines 1 – 39, claim 17, and column 11, lines 64 – column 12, lines 56). 
Regarding claim 7, Wang and Hamzeh teach all the limitation as discussed in claim 1. Furthermore, Wang further teaches that a memory (Fig. 1 and column 8, lines 40 – column 9, lines 54), and a processor connected to the memory (Fig. 1 and column 8, lines 40 – column 9, lines 54), the processor configured to register, customer premise equipment, using an out-of-band spectrum upon attachment with a shared spectrum base station using the out-of-band spectrum after a failed attempt to attach using a shared spectrum (Fig. 1, 5A, column 8, lines 1 – 39, claim 17, and column 11, lines 64 – column 12, lines 56, where teaches the grant request message may function as a registration of the UE/CPE device with the SAS, whereby the spectrum access system (SAS) stores/records all pertinent information associated with the UE/CPC device within a CBRS (citizens broadband radio services) log, …When registering with the SAS the UE/CPE device may provide pertinent information including, wherein registering involves attaching or requesting attaching and eNB is an access point for the UE, and without grant approval from SAS, UE applying new SAS grant for operation, and configuration message from a serving base station, the configuration message commanding the UE device to add or activate a secondary CC within a CBRS spectrum band, the UE supporting carrier aggregation of the primary CC and the secondary CC for uplink communications). Wang teaches that communicate, with the customer premise equipment, using at least the shared spectrum upon successful registration (Fig. 1, 5A, column 8, lines 1 – 39, claim 17, and column 11, lines 64 – column 12, lines 56, where teaches without grant approval from SAS, UE applying new SAS grant for operation, and configuration message from a serving base station, the configuration message commanding the UE device to add or activate a secondary CC within a CBRS spectrum band, the UE supporting carrier aggregation of the primary CC and the secondary CC for uplink communications). 
Regarding claim 11, Wang teaches that the processor is configured to register the shared spectrum access point with the spectrum access system (Fig. 1, 5A, column 8, lines 1 – 39, claim 17, and column 11, lines 64 – column 12, lines 56). 
Regarding claim 12, Wang teaches that the processor is configured to communicate via the shared spectrum access point for registration of the customer premise equipment (Fig. 1, 5A, column 8, lines 1 – 39, claim 17, and column 11, lines 64 – column 12, lines 56). 
Regarding claim 13, Wang teaches that the processor further configured to maintain communications using the out-of-band spectrum (Fig. 1, 5A, column 8, lines 1 – 39, claim 17, and column 11, lines 64 – column 12, lines 56). 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wong et al. (US 10,419,943) discloses Overlay of Millimeter Wave (MMWAVE) on Citizens Broadband Radio Service (CBRS) for Next Generation Fixed Wireless (NGFW) Deployment.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
September 22, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649